Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 2, 2021.

Status of Claims
Amendment of claims 15 and 17, and addition of claims 21-26 is acknowledged.
Claims 1-26 are currently pending and are the subject of this office action.
Claims 1-14 and 18-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2021.
Newly submitted claim 21-25 are directed to a species that is independent or distinct from the originally elected species for the following reasons: claims 15-17 recite a method for the prevention of pain in a subject having a dermatological procedure, comprising applying a layer of a solid-forming topical formulation comprising from 4% to 30% wt. of a local anesthetic, while claims 21-25 recite that the formulation now comprises the polymer PVA with a specific PVA/water ratio, and within a certain molecular weight, all this constitutes a distinct disease species.
Since applicant has received an action on the merits for the originally presented “solid-forming topical formulation comprising from 4% to 30% wt. of a local anesthetic” species, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 15-17 and 26 are presently under examination.
NOTE: if Applicant wants the species of claims 21-25 to be examined, then Applicant has to overcome the outstanding prior art rejections of claim 15 and/or incorporate these new species (i.e. structural limitations of claims 21-25) into claim 15.

Priority
	This application is a Divisional Application of U.S. Patent Application No. 15/655,595, filed July 20, 2017, which is a Continuation-in-part Application of U.S. Patent Application No. 15/613,695, filed June 5, 2017 and issued as Patent No. 10,350,180 on July 16, 2019, which is a Continuation Application of U.S. Nonprovisional Patent Application No. 13/006,780, filed January 14, 2011 and issued as Patent No. 9,693,976 on July 4, 2017, which claims the benefit of U.S. Provisional Patent Application No. 61/294,927, filed on January 14, 2010.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/613,695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Non-provisional application 15/613,695 fails to disclose:
1- “a subject having a dermatological procedure”,
2- “dicalcium phosphate or calcium phosphate present in the solid-forming topical formulation at 35 wt.% or less” , and
3- “wherein the formulation dries at least 1.10 times faster than a comparative formulation”

Accordingly, none of the examined claims (15-17 and 26) are entitled to the benefit of non-provisional application 15/613,695.  The priority date for all the claims is 07/20/2017

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 26 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 15-17 recite: “a method for the prevention of pain”.
However, there is no clear definition of the word prevention in the specification.

1- As “inhibiting to the full extent” which means a 100% success, in other words, once you administer  a topical anesthetic to a subject in need thereof (a subject that does not yet suffer from pain and prior to a dermatological intervention), there is a 100% chance that the individual will not suffer from pain. 
2- the word “preventing” can also be interpreted as “not 100% success” or as: “reducing the risk of” or “decreased the severity of”, in other words, once you administer a topical anesthetic to a subject in need thereof (a subject that does not yet suffer from pain), there is a chance (less than 100%) that the individual will not suffer from pain.

As stated above, in both cases the “subjects in need of prevention of pain” are being considered individuals that do not yet suffer from pain, 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Claims 15-17 were rejected under 33 U.S.C. 112(b) as being indefinite. Specifically, the Examiner has rejected the claims due to the recitation of the term “preventing pain,” and that it may infer 100% success or “reducing the nsk of pain.” [t is true that these particular claims are drawn to anesthesia (or pain prevention) rather than analgesia (treatment of existing pam). That is the intended scope of the claim language. However, to make it clear that prevention of pam does not need to be 100% effective to 
Examiner’s response:
Regardless of the meaning of the word “prophylaxis”, the claims still encompass the species “prevention”, which is the only species being examined and since there is no definition for the word “prevention”, as stated before the two meanings are being used in different types of rejections.  If Applicant wants the species “prophylaxis” to be examined, Applicant has to: overcome the current rejection against the species “prevention” or cancel the species “prevention.”






Claim Rejections - 35 USC § 112 (Maintained Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Claims 15-17 and 26 recite: “wherein the formulation dries at least 1.10 times faster than a comparative formulation” (claim 15), or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” (claim 16) or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” (claim 17).

Claims 15-17 and 26 encompass a composition further limited by its physicochemical properties {the formulation dries within certain period of time compared to other formulations....”). Therefore, the claims encompass compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those properties. Accordingly, there is insufficient written description encompassing: “a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of a: “a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: ““the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” are not set Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences. The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an 
Similarly, “a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”, do not distinguish any particular composition from other pharmaceutical compositions having the same activity or function and as such does not satisfy the written-description requirement. Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 ll-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses a few examples that might satisfy the physicochemical requirements of the instant claims (see specification pages 26-30, Tables 1-4). However, most of these formulations are very similar: they all comprise lidocaine, tetracaine, PVA, an emulsifier and water in very similar proportions.
the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”, applicant has not provided sufficient written description (only a few examples on pages 26-30 of the specification) that would allow the skilled artisan to recognize that applicant was in possession of the genus of: “a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”.
In the absence of structural characteristics that are shared by members of the genus of: ““a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus. See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
 wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
In summary, the skilled in the art will not know which other components, excipients and in which proportion should be present in the composition in order to satisfy the above physicochemical limitations. In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of surfactants, and other excipients, and in which ratios should be present in the pharmaceutical composition in order to achieve: “a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or 2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” as required by the instant claims.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
The examples provided in the specification are very narrow and require specific ingredients (like PVA) and in certain PVA/water ratios that are not required by the instant claims.  Further, as stated in the above rejection, the skilled in the art will not know which other components, excipients (other than the ones disclosed in the specification, all of which are very similar) and in which proportion should be present in the composition in order to satisfy the above physicochemical limitations. In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of surfactants, and other excipients, and in which ratios should be present in the pharmaceutical composition in order to achieve: “a formulation comprising from 4% wt. to 30% wt. of a local anesthetic”, wherein: “the formulation dries at least 1.10 times faster than a comparative formulation” and/or “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” as required by the instant claims. 

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NOTE: for the purpose of enablement rejection the word “prevention” is being interpreted as 100% success (see interpretation 1- in the above 112 (b) rejection).
The “subjects in need of prevention of pain” are being considered individuals that do not yet suffer from pain (see above 112 (b) rejection).

Claims 15-17 and 26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without .   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention
Claims 15-17 and 26 recite:
“A method for the prevention of pain in a subject prior to a dermatological procedure, comprising administering a layer of a solid-forming formulation comprising 4%wt to 30%wt of a local anesthetic to a treatment site of a subject…”.

2.    The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.
The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3.    The state and predictability of the art
First, the term prevention is synonymous with the term curing, and both circumscribe methods of treatment having absolute success (100% success). Humans in need of prevention of pain are humans that do not yet suffer from pain, and if they were to be administer the anesthetic before the dermatological procedure according to the instant claims, they will never ever suffer from pain.
 The general knowledge of the prior art clearly indicates that the art of preventing any diseases including pain, is highly unpredictable.

Further, a search of the literature reveals that although there are several methods for treating pain or reducing the risk of a person from suffering from pain, there are no known methods for “preventing”(i.e. 100% success) pain.

4.    The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 cites: “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”

The specification teaches (see Examples 1-5 on pages 24-33) several anesthetic formulations comprising lidocaine and tetracaine and were compared regarding their 
There is no correlation between these physicochemical parameters of the anesthetic formulations (speed of drying and viscosity after several freeze/thaw cycles) and the “prevention” of pain.
As such, if there is no correlation then the examples do not constitute working examples.
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the prevention (100% success) of pain, is required for practice of the claimed invention.

5. The Quantity of experimentation necessary
Because of the known unpredictability of the art (see section 3) and in the absence of experimental evidence commensurate with the claims (see section 4), the skilled in the art will not accept that the administration of an anesthetic composition, can prevent (100% success) pain as inferred by the claims and contemplated by the specification.

6.  Conclusion
Accordingly, the inventions of claims 15-17 and 26 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
The inclusion of the word “prophylaxis” does not change the fact that the word “prevention” is still present and is the only species being examined.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

NOTE: for the purpose of obviousness rejection the word “prevention” is being interpreted as less than 100% success or as “reducing the risk of pain” or “decreased the severity of pain” (see interpretation 2- in the above 112 (b) rejection).
The “subjects in need of prevention of pain” are being considered individuals that do not yet suffer from pain (see above 112 (b) rejection).


Claims 15-17 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2002/0004063, cited in prior office action).

For claims 15 and 26, Zhang teaches (see paragraph [0101]) a method of anesthetizing a patient comprising administering to a subject, before debridement for a burn (i.e. having a dermatological procedure, see [0009] and [0111]) a sheet comprising a composition of formula IIa (see Table G on page 7, paragraph [0067]) comprising: 14.0 % wt. of a 1:1 mixture of lidocaine and tetracaine (a local anesthetic), PVA (a polymer), water and 0% (i.e. less than 35%) dicalcium phosphate or calcium phosphate; maintaining the layer of the formulation for 20 minutes, which is sufficient to allow the formulation to be converted into a solid.  After another 60 minutes the laminated sheet containing the formulation is removed (peeled of) in one piece, leaving very little residual formulation on the treatment site.
Zhang also teaches that “the formulations do not leave behind residues or films” (see [0019]).
Finally Zhang teaches that: “the area can now be debrided more easily and less painfully with significant less or without systemic analgesic” (see [0101]).  In other words, Zhang teaches that there is less risk of the patient suffering from pain, or that at a decrease (i.e. relief or decrease in the risk) in the severity of pain (i.e. preventing, see interpretation in NOTE above).

Zhang is silent regarding: “the formulation dries at least 1.10 times faster than a comparative formulation”.
However, the above seems to be claiming a property of the above formulation. “Drying at least 1.10 times faster than a comparative formulation” will naturally flow from the teachings the prior art (see above rejection) since both formulations have the same components (from 4 wt. % to 30 wt. % of a local anesthetic, water and a polymer) in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("the formulation dries at least 1.10 times faster than a comparative formulation’) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water and a polymer).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation disclosed by Zhang does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 15 and 26 with a reasonable expectation of success.

For claims 16 and 17, Zhang teaches that the formulation is applied at a thickness of 1 mm (see [0101]).   Zhang does not teach that the surface covered has 50 cm2.  However, Zhang further teaches that: ”the present invention provides the ability to 

Zhang is silent regarding: “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”.
However, the above seems to be claiming a property of the above formulation. “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” will naturally flow from the teachings the prior art (see above rejection) since both have the same components (from 4 wt. % to 30 wt. % of a local anesthetic, water and a polymer), in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water and a polymer").
Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: formulation forming a cohesive film that is removable as one large piece or two to three large pieces) are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation disclosed by Zhang does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 All this will result in the practice of claims 16-17 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues that:
Thus, this Zhang teaching requires a backing film, which is not required by claim 15, as the formulation of claim 15 becomes peelable in 1-3 pieces without a backing film. This limitation is made even more explicitly in new claim 21, where the backing layer is more specifically excluded.
Examiner’s response:
First, due to the use of the word “comprising”, instant examined claims 15-17 and 26 do not exclude the presence of backing layers including sodium borate.
Second, claim 21 is not being examined, since, as explained above, introduces a new species.

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

NOTE: for the purpose of obviousness rejection the word “prevention” is being interpreted as less than 100% success or as “reducing the risk of pain” or “decreased the severity of pain” (see interpretation 2- in the above 112 (b) rejection).
The “subjects in need of prevention of pain” are being considered individuals that do not yet suffer from pain (see above 112 (b) rejection).

Claims 15-17 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2002/0004063, cited in prior office action) in view of Lynch et. al. (US 2005/0037080)

For claims 15 and 26, Zhang teaches (see paragraph [0101]) a method of anesthetizing a patient comprising administering to a subject, before debridement for a burn (i.e. having a dermatological procedure, see [0009] and [0111]) a sheet comprising a composition of formula IIa (see Table G on page 7, paragraph [0067]) comprising: 14.0 % wt. of a 1:1 mixture of lidocaine and tetracaine (a local anesthetic), PVA (a polymer) and water, maintaining the layer of the formulation for 20 minutes, which is sufficient to allow the formulation to be converted into a solid.  After another 60 minutes leaving very little residual formulation on the treatment site.
Zhang also teaches that “the formulations do not leave behind residues or films” (see [0019]).
Finally Zhang teaches that: “the area can now be debrided more easily and less painfully with significant less or without systemic analgesic” (see [0101]).  In other words, Zhang teaches that there is less risk of the patient suffering from pain, or that at least there is a decrease (i.e. relief or decrease in the risk) in the severity of pain (i.e. preventing, see interpretation in NOTE above).

Zhang does not teach the presence of dicalcium phosphate or calcium phosphate at 35 wt. % or less.  However, Zhang further teaches the presence of gelling agents in the formulation (see [0020] and claim 61).  Zhang does not teach that the gelling agent can be dicalcium phosphate and/or calcium phosphate.  However, Lynch teaches that dicalcium phosphate is a commonly used gelling agent.  Further, determining the amount of gelling agents like dicalcium phosphate will be no more than routine experimentation.

Before the effective filing date of the invention, it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (a gelling agent) for another (dicalcium phosphate) since the prior art teaches that both have similar properties.

the formulation dries at least 1.10 times faster than a comparative formulation”.
However, the above seems to be claiming a property of the above formulation. “Drying at least 1.10 times faster than a comparative formulation” will inevitably flow from the teachings the prior art (see above rejection) since both formulations have the same components (from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate) in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("the formulation dries at least 1.10 times faster than a comparative formulation’) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate").
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: formulation forming a cohesive film that is removable as one large piece or two to three large pieces) are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 15 and 26 with a reasonable expectation of success.

For claims 16 and 17, Zhang teaches that the formulation is applied at a thickness of 1 mm (see [0101]).   Zhang does not teach that the surface covered has 50 cm2.  However, Zhang further teaches that: ”the present invention provides the ability to vary and control the surface area in contact with the formulation.  By providing a formulation which converts to a solid after application as a less-than-solid formulation, the present invention allows the surface area to be varied to suit different applications, 

Zhang is silent regarding: “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”.
However, the above seems to be claiming a property of the above formulation. “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” will naturally flow from the teachings the prior art (see above rejection) since both have the same components ((from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate), in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate").
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: formulation forming a cohesive film that is removable as one large piece or two to three large pieces) are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).



Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


NOTE: for the purpose of obviousness rejection the word “prevention” is being interpreted as less than 100% success or as “reducing the risk of pain” or “decreased the severity of pain” (see interpretation 2- in the above 112 (b) rejection).
The “subjects in need of prevention of pain” are being considered individuals that do not yet suffer from pain (see above 112 (b) rejection).

Claims 15 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2002/0004063, cited in prior office action) in view of Zhang et. al. (US 2011/0015229)

For claims 15 and 26, Zhang (‘063) teaches (see paragraph [0101]) a method of anesthetizing a patient comprising administering to a subject, before debridement for a burn (i.e. having a dermatological procedure, see [0009] and [0111]) a sheet comprising a composition of formula IIa (see Table G on page 7, paragraph [0067]) comprising: leaving very little residual formulation on the treatment site.
Zhang also teaches that “the formulations do not leave behind residues or films” (see [0019]).
Finally Zhang teaches that: “the area can now be debrided more easily and less painfully with significant less or without systemic analgesic” (see [0101]).  In other words, Zhang teaches that there is less risk of the patient suffering from pain, or that at least there is a decrease (i.e. relief or decrease in the risk) in the severity of pain (i.e. preventing, see interpretation in NOTE above).

Zhang (‘063) does not teach the presence of dicalcium phosphate or calcium phosphate at 35 wt. % or less.  However, Zhang (‘229) teaches very similar formulations for the treatment of skin conditions comprising the same anesthetics and also include dicalcium phosphate in amounts of 24%, 18%, 27%, all of which anticipate the instantly required range (37% or less) (see for example Formulations 1 through 21 on pages 5-7).

Before the effective filing date of the invention, it would have been prima facie obvious for the skilled in the art to further add dicalcium phosphate as disclosed by 

Zhang is silent regarding: “the formulation dries at least 1.10 times faster than a comparative formulation”.
However, the above seems to be claiming a property of the above formulation. “Drying at least 1.10 times faster than a comparative formulation” will inevitably flow from the teachings the prior art (see above rejection) since both formulations have the same components (from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate) in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("the formulation dries at least 1.10 times faster than a comparative formulation’) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate").
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 15 and 26 with a reasonable expectation of success.

For claims 16 and 17, Zhang teaches that the formulation is applied at a thickness of 1 mm (see [0031]).   Zhang does not teach that the surface covered has 50 cm2.  However, Zhang further teaches that: ”the present invention provides the ability to 

Zhang is silent regarding: “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”.
However, the above seems to be claiming a property of the above formulation. “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” will naturally flow from the teachings the prior art (see above rejection) since both have the same components ((from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate), in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate").
Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: formulation forming a cohesive film that is removable as one large piece or two to three large pieces) are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 All this will result in the practice of claims 16-17 with a reasonable expectation of success.


Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhang et. al. (US 2011/0015229).



The layer is maintained on the treatment site for a period of time sufficient to allow the layer to transition from a semi-solid to a coherent solid (see [0011] and [0020]), and then removing the formulation from the treatment site of the subject by peeling the layer in a single piece (see for example claim 5).

Zhang is silent regarding: “the formulation dries at least 1.10 times faster than a comparative formulation”.
However, the above seems to be claiming a property of the above formulation. “Drying at least 1.10 times faster than a comparative formulation” will inevitably flow from the teachings the prior art (see above rejection) since both formulations have the same components (from 4 wt. % to 15 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate) in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("the formulation dries at least 1.10 times faster than a comparative formulation’) of formulation comprising from 4 wt. % to 15 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate").
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
Further, Zhang teaches that the formulation dries in 10 minutes (see [0048]).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: formulation forming a cohesive film that is removable as one large piece or two to three large pieces) are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation anticipated by the prior art In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 15 and 26 with a reasonable expectation of success.

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 15 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. (US 2011/0015229).

For claims 15 and 26, Zhang further teaches that the layer of the formulation can be applied at a thickness of 1 mm (see [0031]) to a surface area wherein the subject suffers the pain.

2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”.
However, the above seems to be claiming a property of the above formulation. “2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average” will naturally flow from the teachings the prior art (see above rejection) since both have the same components ((from 4 wt. % to 15 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate), in the same or similar concentrations.
Apparently, Applicant has discovered a new property or advantage ("2.5 grams of the formulation dries to touch at ambient conditions, in less than 23 minutes on average” and/ or “6.5 grams of the formulation dries to touch at ambient conditions, in less than 43 minutes on average”) of the composition disclosed by the prior art (“a formulation comprising from 4 wt. % to 30 wt. % of a local anesthetic, water, a polymer and dicalcium phosphate").
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Irecolnc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 All this will result in the practice of claims 16-17 with a reasonable expectation of success.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 8, 2021.